DETAILED ACTION

Status
This Office Action is in response to the communication filed on December 28, 2020.  Claims 1, 7, 10, 16, and 19 have been amended.  Therefore, claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
Response to Amendment
Summary of the Examiner’s Response to the Applicant’s Amendments:
The examiner objects to claims 4, 13, and 19.
As a result of the applicant’s amendments, the previous 35 USC § 101 rejection of claims 1-18 is withdrawn (Please see response to argument section below for further detail).
Applicant’s amendments and arguments do not overcome the previous rejection of claims 19 and 20 under 35 USC § 101; therefore the 35 USC § 101 rejection of claims 19 and 20 is maintained as explained below.
Applicant’s amendments and arguments overcome the previous rejection of claims 1-20 under 35 USC § 103; however, in light of prior art, claims 1-20 are rejected under a new 35 USC § 103 rejection.

Claim Objections
Claims 4, 13, and 19 are objected to because of the following informalities: 
Claims 4 and 13 recite the limitation “when a current winning bid of the COT auction is determined, the COT processing system is further configured to increase the threshold minimum bid to an increment bid more than a maximum bid for the current losing bid for future bids placed by other customer terminals” and it should be “when a current winning bid of the COT auction is determined, the COT processing system is further configured to increase the threshold minimum bid to an increment bid more than a maximum bid for the current winning bid for future bids placed by other customer terminals”.  These claim limitations are describing the method of using a threshold minimum bid with increment bidding for future bids as described in [0046]-[0047] (“The bid increment 330 is a user input to select an amount a bid must be above another bid to be winning”) and [0051] of applicant’s published specification (see U.S. Patent Application Publication No. 2019/0130477).  This standard incremental bid auction process described in the applicant specification requires that in order to be the current winner of an ongoing auction, a bidder must place a bid that is a specified increment higher than the maximum bid for the bidder currently winning the auction.  This progresses the ongoing auction towards higher bidding in order to win.  Placing a threshold minimum auction bid at an increment bid higher than a maximum losing bid would not determine a winner for future bids or progress the auction for higher bids above the winner.
.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 19 and 20 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 19 and 20 are recited as a computer-readable medium configured to perform functions and are therefore drawn to machines.  As such, claims 19 and 20 are drawn to one of the statutory categories of invention.
Step 2A (Prong 1)
Claim 19 requires, in part, 
initiate, by an admin, a COT auction for a COT received from an admin;
place, by a first customer, a first bid in the COT auction;
place, by a second customer, a second bid in the COT auction;

issue, by the COT system, the COT according to the determined winner;
generating a first action list when the COT auction is pending review;
generating a second action list when the COT auction is live; and
generating a third action list when the COT auction is close. 
These steps describe/set-forth the idea of an auction utilized within the COT field of use, which is a method of organizing human activities.  The idea in the pending application is directed to a concept related to fundamental economic practices such as auctioning, and/or commercial interactions such as sales activities or behaviors.  The claims language is entirely drawn to implementing an auction within a COT field of use applied to an online technological environment.
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described computing devices configured for performing the abstract idea steps on a generic computing device.  The computer elements are generic (terminals, display screen, graphical user interface, network, processing system, and logic) other than their claimed function to perform the limitations.  These additional elements do not:
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer (processing data, transmitting/receiving data, displaying data, and storing data) and 
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as computing devices configured to perform the abstract idea steps.
•	Apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.  The claims merely link the implementation of a COT Auction to an online network with various broadly claimed computer components.
The claims appear to merely apply the judicial exception to a technological environment: include instructions to implement an abstract idea on a computer (logic), or merely use a computer as a tool to perform the abstract idea (terminals, display screen, graphical user interface, network, processing system).  The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

Dependent claim 20 includes these limitations and therefore is also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claims recite the additional elements/limitations of:
A non-transitory computer-readable medium storing instructions that, when executed, cause a processor to:
by an admin terminal, received from an admin terminal
by a first customer terminal
by a second customer terminal
processing system
The requirement to use “a non-transitory computer-readable medium”, “instructions”, “a processor”, “an admin terminal”, “customer terminals”, and a “processing system” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract idea (i.e., they are generically recited computer Bascom, slip op. at 14-15) In other words, generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea.
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of the auction utilized within the COT field of use to generic network communications and associated computing devices are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. The rational for this assessment is analogous to the court’s ruling in Bilski, where it was determined that certain claim elements limiting the basic concept of hedging to commodities and energy markets (merely limiting an abstract idea to one field of use) did not make the concept patentable.
The recited additional elements regarding the broadly claimed transmission and reception of data signals over network communications, communication of content in real-time taken individually or in combination, and storage and retrieval of digital content taken individually or in combination, additionally simply append well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. These additional Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of an auction utilized within the COT field of use performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution 
Dependent claim 20 recitation of steps/functions being performed/implemented by generic computer components and conventional/generic computer functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  Appending generic computer components do not amount to meaningful/significant limitations since they would be routine in any computer implementation of the claimed idea. 
Dependent claim 20 fails to include any additional elements.  In other words, each of the limitations/elements recited in dependent claim 20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).  Narrowing the auction implementation steps (such as bidding rules, winner determination, and price determination) describes the idea but does not render the concept less abstract.
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holden (U.S. Patent Application Publication No. 2001/0032175) in view of Applicant admitted prior art (See Applicant published specification-Isaacs, U.S. Patent Application Publication No. 2019/0130477) and Cui (U.S. Patent Application Publication No. 2007/0106595).

Regarding claim 19, Holden discloses a non-transitory computer readable medium storing instructions that (Holden: [0047]-[0048]), when executed, causes a processor to:
initiate, by an admin terminal, an auction received from an admin terminal (Holden: [0037]; [0052]; wherein Holden discloses an auction representative which is an admin); 
place, by a first customer terminal, a first bid in the auction (Holden: [0010]; [0038]);
place by a second customer terminal, a second bid in the auction (Holden: [0010]; [0038]); 
determine, by the processing system, a winner of the auction between the first bid and the second bid using winner determination logic (Holden: [0010]; [0021]);
issue, by the processing system, according to the determined winner (Holden: [0010]; wherein Holden teaches issuing an item to a bidder according to the determined winner of an admin/auction representative initiated auction);
generating an action list (Holden: Figure 2, ‘207’, depicting an action list; [0037], “An auction representative has access to the auction site via an auction representative interface”; [0075], “the user has several options, typically presented as a menu or hot buttons to the side of the screen. It will be apparent to one of ordinary skill in the art that the available user options 
Holden does not explicitly teach the management/auction of certificates of transportation (COTs) and generating action lists based on auction status.
The examiner notes that based on the Background Section of Applicant’s published specification it is a previously known business practice that COTs are sold to customers through an auction (Isaacs: [0003]-[0004]).  Therefore, the auctioning of COTs is admitted prior art.  The examiner further notes that Holden teaches that online auctions can be held for industry service provider transactions, including an explicitly disclosed online auction for a railcar (Holden: [0013]; [0031]).  Therefore, it is obvious to utilize the auction management methods of Holden to manage a COT auction.  Holden and the Applicant admitted prior art do not explicitly teach generating action lists based on auction status.
Cui, however, teaches: 
generating a first action list when the auction is pending review (Cui: Figure 3, ‘310.1’, ‘310.2’, ‘310.3’, ‘310.4’, ‘310.5’, depicting a generated action list of clickable action buttons for an auction that is “open”, which means the auction is pending review; Figure 4, ‘450’, depicting a generated action list of clickable action buttons for an auction that is being reviewed; [0018], “provide a number of action buttons 310.1-310.5 representing actions that may be performed on the auction record”, wherein the provided number of action buttons are a generated action list; [0020], “the system may prevent operators from publishing or editing an auction, which is reflected by removing certain control buttons that formerly may have been available for an auction that had not yet become live”, wherein the alteration of available action buttons based on the 
generating a second action list when the auction is live (Cui: Figure 5, depicting a generated action list of clickable action buttons for an auction that is “active”, which means the auction is live; [0018]; [0020]); and 
generating a third action list when the auction is closed (Cui: Figure 7, depicting a generated action list of clickable action buttons for an auction that is “closed”; [0018]; [0020]; [0022]).
Like the claimed invention, both Holden and Cui teach comparable auction management base methods.  Holden teaches the generation of an action list when managing an auction.  Cui teaches that generating action lists based on auction status is a known technique for improving auction management.  One of ordinary skill in the art could have applied the known generating action lists based on auction status technique in the same way to the auction management "base" method in Holden and the results of improved auction management would have been predictable to one of ordinary skill in the art as demonstrated by the described advances of the Cui disclosure (Cui: [0002]; [0012]).  Therefore, the examiner understands that modifying the auction management method of Holden with the generating action lists based on auction status technique of Cui is use of a known technique to improve similar methods in the same way.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the auction management methods as disclosed by Holden and Cui in order to specify effective methods for managing auctions (Holden: [0003]; [0029]-[0030]; [0037]; Cui: [0002]; [0012]).  Holden and Cui both disclose comparable methods for managing auctions with generated action lists (Holden: Figure 2; [0037]; [0075]; Cui: Figure 3; [0018]; [0020]).  While Holden teaches generation of an action list as a tool for auction management, Cui also teaches 
The rationale for combining in this manner is that Holden and Cui disclose comparable online auction management methods and modifying the auction management method of Holden with the generating action lists based on auction status technique of Cui is use of a known technique to improve similar methods in the same way as explained above.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holden (U.S. Patent Application Publication No. 2001/0032175) in view of Applicant admitted prior art (See Applicant published specification-Isaacs, U.S. Patent Application Publication No. 2019/0130477), Cui (U.S. Patent Application Publication No. 2007/0106595), Goldwerger (U.S. Patent Application Publication No. 2003/0216993), and Carlson (U.S. Patent Application Publication No. 2013/0132440).

Regarding claim 1, Holden discloses a system for managing (Holden: [0012]-[0013]; [0030]-[0031]; wherein Holden discloses a system for managing industry items being auctioned) comprising: 
a plurality of user terminals each including a display screen for presenting a graphical user interface and output information (Holden: Figure 2; [0010]; [0032]; [0038]); 
a network communicating with the plurality of user terminals (Holden: [0010]; [0032]; [0035]); and 

wherein the plurality of user terminals includes: 
an admin terminal configured to initiate an auction (Holden: [0037]; [0052]); 
a first customer terminal configured to place a first bid in the auction (Holden: [0010]; [0038]); and 
a second customer terminal configured to place a second bid in the auction (Holden: [0010]; [0038]); and 
wherein the processing system is configured to: 
	determine a winner of the auction between the first bid and the second bid using the winner determination logic (Holden: [0010]; [0021]), and 
issue according to the determined winner (Holden: [0010], wherein Holden teaches issuing an item to a bidder according to the determined winner of an admin/auction representative initiated auction); and
		wherein the graphical use interface of the admin terminal (Holden: [0037]; [0052]) is configured to:
display an action list, the action list comprising a clickable action link (Holden: Figure 2, ‘207’, depicting a displayed action list with clickable action links; [0037], “An auction representative has access to the auction site via an auction representative interface”; [0075], “the user has several options, typically presented as a menu or hot buttons to the side of the screen. It will be apparent to one of ordinary skill in the art that the available user options can be presented in a variety of ways using menus, hyperlinks and a series of related Web pages, or screens”; wherein Holden discloses a 
Holden does not explicitly teach the management/auction of certificates of transportation (COTs) and generating action lists with specific action links based on auction status.  
The examiner notes that based on the Background Section of Applicant’s published specification it is a previously known business practice that COTs are sold to customers through an auction (Isaacs: [0003]-[0004]).  Therefore, the auctioning of COTs is admitted prior art.  The examiner notes that Holden teaches that online auctions can be held for industry service provider transactions, including an explicitly disclosed online auction for a railcar (Holden: [0013]; [0031]).  Therefore, it is obvious to utilize the auction management methods of Holden to manage a COT auction.  Holden and the Applicant admitted prior art do not explicitly teach generating action lists with specific action links based on auction status.
Cui, however, teaches: 
display a first action list when the auction is scheduled (Cui: Figure 3, ‘310.1’, ‘310.2’, ‘310.3’, ‘310.4’, ‘310.5’, depicting a displayed action list of clickable action buttons for an auction that is “open”, which means the auction is scheduled; [0018], “provide a number of action buttons 310.1-310.5 representing actions that may be performed on the auction record”, wherein the provided number of action buttons are a displayed action list; [0020], “the system may prevent operators from publishing or editing an auction, which is reflected by removing certain control buttons that formerly may have been available for an auction that had not yet become live”, wherein the alteration of available action buttons based on the live status of the auction teaches the usage of multiple action button lists that are displayed dependent on the status of the 
display a second action list when the auction is live (Cui: Figure 5, depicting a displayed action list of clickable action buttons for an auction that is “active”, which means the auction is live; [0018]; [0020]), the second action list comprising a clickable action link (Cui: Figure 5, depicting clickable action links for an active/live auction; [0018]; [0030]). 
Like the claimed invention, both Holden and Cui teach comparable auction management base methods.  Holden teaches the generation of an action list when managing an auction.  Cui teaches that generating action lists with specific actions based on auction status is a known technique for improving auction management.  One of ordinary skill in the art could have applied the known generating action lists with specific actions based on auction status technique in the same way to the auction management "base" method in Holden and the results of improved auction management would have been predictable to one of ordinary skill in the art as demonstrated by the described advances of the Cui disclosure (Cui: [0002]; [0012]).  Therefore, the examiner understands that modifying the auction management method of Holden with the generating action lists with specific actions based on auction status technique of Cui is use of a known technique to improve similar methods in the same way.  Holden, the 
Goldwerger, however, teaches: 
a clickable extend schedule action link (Goldwerger: Figure 12C, ‘12323’, depicting a clickable extend auction action link; [0011], describing a tender/auction for shipping/transportation services; [0119], “offers-submitted section shown comprises an Extend Tender section”, “an Extend Tender button for submitting the new close date”, “When the Account Manager selects the Extend Tender button, the selected tender's Close Date will be changed accordingly”, wherein the Goldwerger disclosed tender is an auction for transportation services and clicking the link/button to extend auction/tender is extending the auction schedule).
		Carlson, however, teaches:
a clickable create bid action link (Carlson: Figure 8, ‘806’, depicting a bid administrator interface with an action list comprising an action option for the administrator to “Create Bid” on behalf of another party while the auction is live with time remaining until bidding deadline; [0165], “a graphical user interface that can be utilized as a bid administrator dashboard”, “a link for the administrator … to create a bid on behalf of a contractor”).
Like the claimed invention, Holden, Cui, Goldwerger, and Carlson all teach comparable auction management base methods.  Holden teaches the generation of an action list when managing an auction.  Cui teaches that generating action lists with specific actions based on auction status is a known technique for improving auction management.  Goldwerger teaches utilizing a specific clickable extend schedule action link as a known technique for improving auction management.  Carlson teaches utilizing a specific clickable create bid action link as a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the auction management methods as disclosed by Holden, Cui, Goldwerger, and Carlson in order to specify effective methods for managing auctions (Holden: [0003]; [0029]-[0030]; [0037]; Cui: [0002]; [0012]; Goldwerger: [0011]; [0119]; Carlson: [0165]).  Holden, Cui, Goldwerger, and Carlson all disclose comparable methods for managing auctions with generated action lists (Holden: Figure 2; [0037]; [0075]; Cui: Figure 3; [0018]; [0020]; Goldwerger: [0011]; [0119]; Carlson: [0165]).  While Holden teaches display of an action list as a tool for auction management, Cui also teaches this and specifies that the action list of specific actions can be displayed based on the auction status to effectively assist the auction administrator in managing the auction.  Goldwerger and Carlson further specify other specific actions that can be displayed to effectively assist the auction administrator in managing the auction.  Combining these methods would be an obvious combination of comparable methods 
The rationale for combining in this manner is that Holden, Cui, Goldwerger, and Carlson all disclose comparable online auction management methods and modifying the auction management method of Holden with the generating action lists with specific actions based on auction status technique of Cui, the utilizing a specific clickable extend schedule action link technique of Goldwerger, and the utilizing a specific clickable create bid action link technique of Carlson, is use of known techniques to improve similar methods in the same way as explained above.

Claim 10 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 10 is also rejected under 35 U.S.C. § 103 as being disclosed by Holden, Applicant admitted prior art, Cui, Goldwerger, and Carlson.

Regarding claims 2 and 11, Holden in view of Applicant admitted prior art, Cui, Goldwerger, and Carlson discloses the system of claim 1 and the method of claim 10 wherein the COT processing system is further configured to: 
determine a current winning bid of the COT auction when the second bid is placed (Holden: [0037]); and
notify a current losing bid of the COT auction that a bid placed by the current losing bid is no longer in consideration for the COT auction (Holden: [0012]; [0053]).

Regarding claims 3 and 12, the Holden in view of Applicant admitted prior art, Cui, Goldwerger, and Carlson discloses the system of claim 2 and the method of claim 11, wherein 

Regarding claims 4 and 13, Holden in view of Applicant admitted prior art, Cui, Goldwerger, and Carlson discloses the system of claim 2 and the method of claim 11, wherein: 
a threshold minimum bid is set by the admin terminal as part of the COT auction (Holden: [0028]; [0081]); 
when a current winning bid of the COT auction is determined, the COT processing system is further configured to increase the threshold minimum bid to an increment bid more than a maximum bid for the current losing bid for future bids placed by other customer terminals (Holden: [0019], “auction defines the minimum bid required based on the offering's starting bid … the currently winning bids”; [0038], “A bid is valid and accepted by the system if it meets a pre-determined criteria such as whether … a numerical difference between the bid and the current winning bid is greater than a selected threshold”, wherein Holden described incremental bidding in which to place a valid threshold minimum winning bid, the bid must be greater than a current winning bid by a selected threshold/increment minimum, “auto bid allows a first user to specify a maximum bid above a current bid”, wherein Holden describes usage of maximum bids; [0058], “Each auction has an opening bid (starting price) and a minimum Bid Increment”, “Next Bid box automatically prompts the bidder with the next minimum bid amount”).



Claims 5-9 and 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holden in view of Applicant admitted prior art, Cui, Goldwerger, and Carlson as applied to claims 1-6 and 10-15 above, and further in view of Xie (U.S. Patent No. 7,006,987).

Regarding claims 5, 14, and 20 Holden in view of Applicant admitted prior art, Cui, Goldwerger, and Carlson discloses the system of claim 2, the method of claim 11, and the non-transitory computer-readable medium of claim 19, wherein: 
the COT auction is for a plurality of COTs (Holden: [0012]-[0013], “multi-unit offerings in that a lot can contain one or many units of the item being auctioned”, disclosing that an auction can be for a plurality of items; [0030]-[0031], “industry auction site where goods, products and services specific to a particular industry are substantially continuously offered for sale”; [0064], “an auction contains multiple quantities”), 
the plurality of user terminals includes: 
a third customer terminal configured to place a third bid in the COT auction (Holden: [0010]; [0038]); and 
a fourth customer terminal configured to place a fourth bid in the COT auction (Holden: [0010]; [0038]), 
wherein the COT processing system is further configured to: 
create a list containing the first bid, the second bid, the third bid, and the fourth bid (Holden: [0060]), 
determine number of COTs requested by bids (Holden: [0012], “Bidders can bid for all of the items or a portion of them”; [0016], “Each bid includes a bid quantity”; [0021], “comparison of price, quantity, and submit time of the bids”; [0064], “if an auction contains multiple quantities, a bidder can specify the number desired in a 
allocate the COTs based on a determination of the number of COTs requested (Holden: [0012]; [0021]; [0023]; [0064]; [0067]; disclosing allocation of item quantities in an auction based on a determination of the quantity of items requested in a bid).
Holden, Cui, Goldwerger, and Carlson, do not explicitly teach: determine whether a number of COTs requested by bids placed is less than or equal to the number of COTs offered in the COT auction; allocate the COTs based on a determination of the number of COTs requested compared to the number of COTs offered.
Xie, however, teaches: 
determine whether a number of COTs requested by bids placed is less than or equal to the number of COTs offered in the COT auction (Xie: Figure 3, ‘S314’, ‘S318’; Column 2, Lines 51-61, “winners are determined based upon the highest proxy bid received, as well as the quantity of goods requested. For example, there can be more than one winner if the winning bidder does not want the entire quantity of goods offered for sale. In that case, subsequent bidders may also win the auction. As an example, if there are three highest bidders B1, B2 and B3, and each bidder wanted 2, 3 and 2 items, respectively, and if there are a total of 5 goods available, B1 and B2 are considered winning bidders because each receives their desired quantity of goods.”; Column 3, Lines 10-11, “the system determines the quantity of goods available for sale”; Column 3, Lines 15-19, “the system allocates to the "active bid", or the highest bidder, the number of goods requested by the highest bidder. Thus, the highest bidder is allocated the exact number of goods that he or she wants as long as that many goods 
allocate the COTs based on a determination of the number of COTs requested compared to the number of COTs offered (Xie: Figure 3, ‘S312’; Column 2, Lines 51-61, “winners are determined based upon the highest proxy bid received, as well as the quantity of goods requested. For example, there can be more than one winner if the winning bidder does not want the entire quantity of goods offered for sale. In that case, subsequent bidders may also win the auction. As an example, if there are three highest bidders B1, B2 and B3, and each bidder wanted 2, 3 and 2 items, respectively, and if there are a total of 5 goods available, B1 and B2 are considered winning bidders because each receives their desired quantity of goods.”; Column 3, Lines 15-19, “the system allocates to the "active bid", or the highest bidder, the number of goods requested by the highest bidder. Thus, the highest bidder is allocated the exact number of goods that he or she wants as long as that many goods are available”; Column 3, Lines 33-36, “the system in effect establishes a loop whereby goods are allocated to bidders in order of descending bids until all of the goods have been allocated”; wherein Xie discloses that auction items are allocated to all of the bidders based on the quantities requested by the bidders being less than or equal to the total amount of items being auctioned/offered).

     

when the number of COTs requested is less than or equal to the number of COTs offered (Xie: Figure 3, ‘S314’, ‘S318’; Column 2, Lines 51-61; Column 3, Lines 10-11; Column 3, Lines 15-19; Column 3, Lines 33-36; wherein Xie discloses determining the quantity being offered in the auction, determining the quantities requested by each bidder, determining that there are enough items being offered in the auction, less than or equal to, to satisfy these quantities, and then allocating items based on bid amount for each of the bids), allocate the COTs based on a minimum bid amount for each of the bids (Holden: [0019], “The auction defines the minimum bid required based on the offering's starting bid, the quantity available, the currently winning bids, and whether the bidder already has a bid in the offering.”; [0021], “The rules for determining a winning bid (known as the bidding algorithm) in a standard English offering are based on a comparison of price, quantity, and submit time of the bids”; [0028], “The reserve price is a bidding limit used to prevent a sale at a catastrophically low price.”; [0081], “The auction is associated with an item, or items, for sale or to buy, a start time, an end time, and a set of auction specific rules, i.e., minimum bid, reserve bid”; wherein Holden discloses considering the quantity of items being requested for each bidder and allocating items to winners in a multiple quantity auction based on a minimum/reserve bid amount in which bids beneath the minimum/reserve can’t win the auction).
While Holden discloses utilization of a multiple quantity auction and allocation of item quantities to bidders, Xie also discloses utilization of a multiple quantity auction and further specifies the explicit details of how to implement the allocation and pricing of multiple items to multiple bidders.  Using the known multiple quantity auction and multiple winning bidders detail 

Regarding claims 7 and 16, Holden in view of Applicant admitted prior art, Cui, Goldwerger, Carlson, and Xie discloses the system of Claim 5 and the method of claim 14, wherein, when the number of COTs requested is greater than the number of COTs offered (Xie: Column 2, Lines 51-61, “winners are determined based upon the highest proxy bid received, as well as the quantity of goods requested. For example, there can be more than one winner if the winning bidder does not want the entire quantity of goods offered for sale. In that case, subsequent bidders may also win the auction. As an example, if there are three highest bidders B1, B2 and B3, and each bidder wanted 2, 3 and 2 items, respectively, and if there are a total of 5 goods available, B1 and B2 are considered winning bidders because each receives their desired quantity of goods.”; Column 3, Lines 45-48, “the system accounts for the situation where there are not enough goods to satisfy the quantity of goods requested by each of the auction winners.”; wherein Xie discloses determination and consideration of the auction situation when the number of items requested is greater than the number of items offered), the COT processing system is further configured to: 

sort the bids by a time placed for each of the bids (Holden: [0021]; [0024]; [0063]), 
allocate COTs in order of the sorted bids (Holden: [0021]-[0024]; [0060]), 
determine whether all winning bids won the number of COTs requested (Xie: Figure 3, ‘S318’, ‘S320’; Column 2, Lines 51-61, “winners are determined based upon the highest proxy bid received, as well as the quantity of goods requested. For example, there can be more than one winner if the winning bidder does not want the entire quantity of goods offered for sale. In that case, subsequent bidders may also win the auction. As an example, if there are three highest bidders B1, B2 and B3, and each bidder wanted 2, 3 and 2 items, respectively, and if there are a total of 5 goods available, B1 and B2 are considered winning bidders because each receives their desired quantity of goods.”; Column 3, Lines 15-19, “the system allocates to the "active bid", or the highest bidder, the number of goods requested by the highest bidder. Thus, the highest bidder is allocated the exact number of goods that he or she wants as long as that many goods are available”; Column 3, Lines 33-36, “the system in effect establishes a loop whereby goods are allocated to bidders in order of descending bids until all of the goods have been allocated”; wherein Xie discloses determining the winning bids and determining that each winning bid won the number of items requested), and
set a price for each COT based on a determination of all the winning bids winning the number of COTs requested (Xie: Figure 3, ‘S320’; Column 2, Lines 65 - Colum 3, Line 4, “in general, the winning price will be the highest losing bid plus an increment. In other words, if the highest losing bid is $20, the system will generate a winning bid that is higher than $20, for example, $21. This bid will be the winning bid price that all of the winners will pay, regardless of their individual bid.”; Column 3, Lines 37-43, “the price is assigned by determining the highest 
While Holden discloses utilization of a multiple quantity auction, Xie also discloses utilization of a multiple quantity auction and further specifies the explicit details of how to implement the allocation and pricing of multiple items to multiple bidders.  Using the known multiple quantity auction and multiple winning bidders detail techniques of Xie to improve the similar multiple quantity auction of Holden in the same way would result in effective auction management methods predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the auction management methods as disclosed by Holden, Cui, Goldwerger, Carlson, and Xie in order to specify effective auction methods for managing multiple winners of varying quantities (Holden: [0012]; [0016]; [0021]-[0022]; [0051]; [0061]; Cui: [0002]; [0012]; Goldwerger: [0011]; [0119]; Carlson: [0165]; Xie: Figure 3; Column 1, Lines 5-11; Column 2, Lines 56-65; Column 3, Lines 1-4; Column 4, Lines 7-25).

Regarding claims 8 and 17, the combination of Holden in view of Applicant admitted prior art, Cui, Goldwerger, Carlson, and Xie discloses the system of Claim 7 and the method of claim 16, wherein: 
when all the winning bids are winning the number of COTs requested, the COT processing system is further configured to set the price for each COT based on a first losing bid (Xie: Figure 2, ‘S240’; Figure 3, ‘S320’; Column 2, Lines 65 - Colum 3, Line 4, “in general, the 
the first losing bid is a bid with a maximum bid that does not win a COT auction (Xie: Figure 2; Figure 3; Column 2, Lines 56-67; Column 3, Lines 1-4; Column 4, Lines 7-25),
a next winning bid is equal to the maximum bid of the first losing bid, when the next winning bid is placed before the first losing bid (Xie: Figure 2; Figure 3; Column 2, Lines 56-67; Column 3, Lines 1-4; Column 4, Lines 7-25), and 
the next winning bid is equal to a bid increment added to the maximum bid of the first losing bid, when the next winning bid is placed after the first losing bid (Xie: Figure 2; Figure 3; Column 2, Lines 56-67; Column 3, Lines 1-4; Column 4, Lines 7-25).
While Holden discloses utilization of a multiple quantity auction, Xie also discloses utilization of a multiple quantity auction and further specifies the explicit details of how to implement the allocation and pricing of multiple items to multiple bidders.  Using the known multiple quantity auction and multiple winning bidders detail techniques of Xie to improve the similar multiple quantity auction of Holden in the same way would result in effective auction management methods predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the auction management methods as disclosed by Holden, Cui, Goldwerger, Carlson, and Xie in order to specify effective auction methods for managing multiple winners of varying quantities (Holden: 

Regarding claims 9 and 18, the combination of Holden in view of Applicant admitted prior art, Cui, Goldwerger, Carlson, and Xie discloses the system of Claim 7 and the method of claim 16, wherein: 
when all the winning bids are not winning the number of COTs requested, the COT processing system is further configured to set the price for each COT based on a last winning bid (Xie: Figure 3, ‘S318’, ‘S322’; Column 3, Lines 45-48, “the system accounts for the situation where there are not enough goods to satisfy the quantity of goods requested by each of the auction winners.”; Column 4, Lines 12-16, “the system determines whether the last "active bid" i.e., or last winner, receives the number of goods that he or she requested”; Column 4, Lines 26-46),
the last winning bid is a bid with a maximum bid that win a portion of number of bids that does not win COT auction (Xie: Figure 3, ‘S322’, ‘S324’; Column 4, Lines 26-46), 
a next winning bid is equal to the maximum bid of the last winning bid, when the next winning bid is placed before the last winning bid (Xie: Figure 3, ‘S322’, ‘S324’; Column 4, Lines 26-46), and 
the next winning bid is equal to a bid increment added to the maximum bid of the last winning bid, when the next winning bid is placed after the last winning bid (Xie: Figure 3; Column 4, Lines 26-46).
While Holden discloses utilization of a multiple quantity auction, Xie also discloses utilization of a multiple quantity auction and further specifies the explicit details of how to .

Response to Arguments
Applicant's arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment, filed December 28, 2020, with respect to the rejection of claims 1-18 under 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 1-18 has been withdrawn.  Applicant’s arguments and amendments with respect to the rejection of claims 19 and 20 under 35 USC § 101 have been fully considered but they are not persuasive. 

Applicant argues that Claim 1 is not directed to any abstract idea.  Specifically applicant argues that claim 1 includes active steps that are not methods of organizing human activities.  Applicant also argues that the claim elements add “significantly more” activity than the alleged judicial exception.  Specifically, applicant argues that the elements cited reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, in 
The examiner agrees that the claimed graphical user interface and specific configuration of action lists with specified computer elements reflects an improvement in the functioning of a computer or an improvement to other technology or technical field and is therefore a practical application.  The claimed change in what is clickable in an electronic action list displayed on the graphical user interface in each of the different phases of the auction provides more technical integration rather than different action lists being broadly generated for different auction phases.  Therefore, the 35 USC § 101 rejection of claims 1-18 is withdrawn.  
Claims 19 and 20 do not contain a claimed graphical user interface and specific configuration of action lists with specified computer elements.  Therefore, claims 19 and 20 remain rejected under 35 USC § 101 as explained in the 35 USC § 101 rejection section above.

Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment, filed December 28, 2020, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art.

The applicant argues that the previously cited references do not teach the amended claim limitations.
The examiner has addressed the new claim limitation in the 35 USC § 103 rejection section above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharp (U.S. Patent Application Publication No. 2002/0111892) discloses a system and method for freight transportation auctions and defining the auction actions a user can perform based on the status of the auction.
Cui (U.S. Patent Application Publication No. 2007/0100739) discloses a method and system for utilizing an auction manager interface in which the interface screen action links are interchangeable between buttons, pull-down menu items, or any known means.
Cui (U.S. Patent Application Publication No. 2007/0143206) discloses a method and system for utilizing an auction manager interface in which the interface screen action links are interchangeable between buttons and pull-down menu options.
Dabney (U.S. Patent Application Publication No. 2004/0128224) discloses a system and method for auction management with an administrator interface.
Meeseman (U.S. Patent Application Publication No. 2004/0098333) discloses a system and method for supporting a seller using an online auction site interface.
Adair (U.S. Patent Application Publication No. 2012/0084171) discloses a system and method for utilizing an auctioneer interface to manage an active auction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
January 30, 2021

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                                        02/16/2021